Citation Nr: 0102398	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for right clubfoot.

2.  Entitlement to service connection for left knee disorder 
as secondary to right clubfoot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
since it has determined that service connection is warranted 
for right clubfoot, the issue of entitlement to service 
connection for left knee disorder as secondary to this newly 
service-connected disability requires further development.  
This will be addressed in the Remand portion of this 
decision. 


FINDINGS OF FACT

1. The veteran has a current disability of right clubfoot.

2.  A right clubfoot clearly and unmistakably preexisted 
service, but developed symptomatic manifestations during or 
proximately following action with the enemy.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entry is rebutted.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304, 3.306 (2000).

2.  The veteran's right clubfoot was aggravated by active 
service.  38 C.F.R. § 3.306(b)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background 

Service medical records indicate that the veteran's May 1967 
enlistment examination revealed no abnormalities in the 
veteran's right foot.  Service medical records further reveal 
that the veteran sought treatment for right ankle trouble 15 
days after he entered the service.  He sought treatment again 
five days later and a diagnosis of unilateral right pes cavus 
with digital contraction was made.  The handwritten entry 
reflects that the veteran had no previous treatment and had 
experienced a minor problem as a civilian.

Administrative records confirm that the veteran served in the 
Republic of Vietnam with Company B, 1st Battalion, 26th 
Marines, 3rd Marine Division.  His military occupational 
specialty at the time of discharge was listed as rifleman.  

Service medical records show that the veteran was seen at the 
Battalion Aid Station, Khe Sanh, Republic of Vietnam on 
December 20, 1967.  The records reveal that the veteran was 
symptomatic of pes cavus, hammertoes with swelling of the 
right ankle about the external malleolus.  The record further 
shows that the veteran was referred to Phu Bai for an 
orthopedic consultation.  The Consultation Report stated a 
diagnosis of congenital talipes equino cavovarus deformity 
(clubfoot) right foot- mild degree.  

Service medical records reveal that a medical board held in 
January 1968 noted a medical history that the veteran had an 
abnormality of the right foot "as long as he could 
remember."  It was further reported, however, that the 
symptoms of the disorder had increased in intensity and 
frequency "in the past 7 months and especially while in the 
Republic of Vietnam."  The medical board concluded that the 
veteran was unfit for military service due to his disability, 
right clubfoot, that the disability was neither incurred in 
nor aggravated by his active military service, and that the 
veteran's symptoms had returned to their preenlistment 
status.

The veteran testified at the travel Board hearing in March 
2000 that after basic training he was sent to a staging 
battalion in Camp Pendleton and from there he was sent to the 
Republic of Vietnam, where he was assigned to Company B, 1st 
Battalion, 26th Marines as a machine-gunner (Transcript (T.) 
at pgs.6 and 9).  The veteran stated that he arrived in 
Vietnam in October 1967 and was there for approximately two 
months (T. at pg. 9).  

The veteran further related that he injured his right foot 
numerous times while in Vietnam, but the most severe injury 
occurred while on patrol with his rifle company after 
encountering sniper fire (T. at pgs.6, 10 and 11).  
Describing the occasion in greater detail, the veteran 
testified that they began sweeping for the sniper and 
immediately afterward as they were headed back to the base, 
the veteran twisted his right ankle while walking up the 
middle of a creek (T. at pgs.6, 10 and 11).    The veteran 
was then medivaced to Khe Sanh for treatment (T. at pg. 6).

II. Law and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

It is noted that a presumption of soundness arises when a 
veteran has been examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only those conditions recorded in examination 
reports are to be considered "noted."  The veteran's given 
history at the induction examination alone, will not 
constitute a notation of a condition.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  In the instant case, the right clubfoot 
disorder was not noted during the induction examination.  The 
disorder was, however, diagnosed only three weeks after entry 
into service.  The June 1, 1967, handwritten notes in the 
service medical records state that the veteran had 
experienced a minor problem prior to entering service.   
After a physical examination of the veteran, the December 
1967 orthopedic consultation report concluded that the right 
clubfoot was congenital and the January 1968 medical board 
came to the same conclusion.  In light of the medical 
evidence coupled with the veteran's medical history, the 
Board finds that there is clear and unmistakable evidence 
demonstrating that the right clubfoot, or at least a 
significant right foot disorder, existed prior to service.  
Therefore, the presumption of soundness is rebutted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Having found that the right clubfoot disorder preexisted 
service, the Board notes that a preexisting disease or injury 
will be considered to have been aggravated by active service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Consideration will be given to the circumstances, conditions 
and hardships of service.  Particular consideration will be 
accorded to combat duty and other hardships of service.  The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. 
§ 3.306(b)(2).

At the hearing on appeal, the veteran provided a detailed 
account of an injury to his foot while in the field in 
Vietnam.  He described how he was on patrol with his rifle 
company and he sustained the injury after a sniper fired upon 
his company.  The Board finds his testimony is credible.  The 
service administrative and medical records confirm his duties 
in Vietnam were with an infantry unit.  Moreover, the medical 
board report provides contemporaneous confirmation of his 
testimony as it specifically indicates the intensity and 
frequency of his symptoms increased "in the past 7 months 
and especially while in the Republic of Vietnam."  Under the 
controlling regulation, the development of "symptomatic 
manifestations" of the right clubfoot during or proximately 
followed action with the enemy is sufficient to establish 
aggravation of the disability by active service.  38 C.F.R. 
§ 3.306(b)(2).  The regulation effectively obviates the 
ordinary requirement for medical evidence to establish an 
actual increase in the underlying disability in these special 
circumstances.  The fact that there is medical evidence from 
service indicating reversion to a pre-service level of 
disability afterwards is not sufficient in this case to 
overcome the regulatory presumption.  Accordingly, the Board 
finds that a disability, classified as a right clubfoot in 
service, was aggravated in service.  The record further shows 
that this disability continued thereafter and that there is 
competent evidence that the veteran currently has this 
disability.  Therefore, service connection for right clubfoot 
is warranted.


ORDER

The claim for service connection for right clubfoot is 
granted.


REMAND

The Board initially notes that no definitive diagnosis has 
been made regarding the veteran's left knee disorder.  The 
veteran testified in the March 2000 hearing that he 
experienced problems with his left knee 15 years prior 
thereto, but had only sought treatment in February 1998, at 
the Department of Veteran's Affairs (VA) Medical Center, 
Boise, Idaho.  The post-service medical records verify that 
the veteran complained of left knee pain in February 1998.  
The record indicates that the plan was to order x-rays of the 
left knee and obtain an orthopedics consultation.  The 
assessment was probable degenerative joint disease, left 
knee.  The available post-service medical records reveal no 
further information pertaining to the left knee disorder.  In 
light of finding of entitlement to service connection for 
right clubfoot, the veteran's current complaint of left knee 
disorder and new legislative changes set forth below, the 
Board finds that a medical opinion is necessary to decide the 
claim for entitlement to service connection for left knee 
disorder as due to service or as secondary to the service-
connected disability of right clubfoot.  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any left knee 
disorder.  Any medical records other 
than those now on file pertaining to any 
left knee disorder should be obtained 
and associated with the claims folder.

3.  The RO should obtain a medical 
opinion by an appropriate physician to 
determine the nature, status and 
etiology of any disability of his left 
knee. The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
physician.  After a review of the 
evidence in the claims folder, including 
service and VA medical records, the 
physician should express opinions as to 
the following:

(a) what is the nature, etiology and 
diagnosis of any left knee disorder 
present during service or within one 
year of service;

(b) what is the etiology and correct 
diagnosis of any current left knee 
disorder; and

(c) what is the degree of medical 
probability that there is a causal 
relationship between any current left 
knee disorder and his period of service 
or his right clubfoot disability.

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the required opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
left knee disorder as secondary to 
service-connected with right clubfoot.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


